United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3335
                                   ___________

Lloyd Holmes,                         *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern
                                      * District of Missouri.
Elaine Chao, Secretary, Department    *
of Labor,                             *    [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                          Submitted: April 15, 2003
                              Filed: April 25, 2003
                                   ___________

Before MELLOY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Lloyd Holmes appeals the district court’s1 dismissal of his complaint. Having
carefully reviewed the record and the parties’ submissions, we agree with the district
court that it lacked jurisdiction over Holmes’s action. See Duncan v. Dep’t of Labor,
313 F.3d 445, 446 (8th Cir. 2002) (per curiam) (de novo review of dismissal for lack
of subject matter jurisdiction).



      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.
     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Holmes’s pending
motions.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-